Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant argues Deng et al do not disclose “multiple frame sequence segments generated after the user triggers the video recording instruction and pause capturing instruction” The Examiner disagrees. First, the claim does not require “how long” after the user triggers the video recording instruction and pause capturing instruction, then the multiple frame sequence segments are generated. Deng et al teach using “portable electronic products”, see, e.g. paragraph 4, toward the end of paragraph 31, such as “mobile phones, digital cameras” to record multiple difference scenes such as: “riding a bicycle, viewing the ocean, and riding a train”, as disclosed in paragraph 12. Figure 1 of Deng et al shows after video stream 100 is obtained, multiple segment are separated by adding intra frame between the video segments to generated video stream 200. It is common sense that when using “mobile phones, or digital cameras” to record video, user need to press button(s) to triggers the video recording instruction and pause capturing instruction. So, in Deng et al, it is recognized that user uses “mobile phones, digital cameras” to record multiple difference scenes by press button(s) to triggers the video recording instruction and pause capturing instruction and after the “buttons are pressed”, the video stream 100, see figure 1, is recorded, multiple segments are generated as shown in stream 200. So the teaching of Deng et al reads on the claimed “multiple frame sequence segments generated after the user triggers the video recording instruction and pause capturing instruction”
once a user triggers the video recording instruction and a pause capturing instruction for multiple, intra frames will be inserted in the video segment” The Examiner disagrees because there’s no requirement for this limitation. 
Applicant argues “the cited paragraphs [0013], [0015] ], [0017] of Deng et al, it’s obvious that by insertion of intra frames at fixed intervals or different fixed interval in the video segment, a user of the embedded electronic product may utilize the added intra frame as a convenient reference for browsing the individual video segment comprised by the video stream. That is to say, the possibility of forming multiple frame sequence segment included in one video stream by triggering the video recording instruction and a pause capturing instruction for multiple times is eliminated in Deng”. This argument is not understood by the Examiner. As discussed above, Deng et al, the segmentation by inserting intra frame happens after the user uses “mobile phones, digital cameras” records the video stream 100 as shown in figure 1. The claimed language “multiple frame sequence segments generated after the user triggers the video recording instruction and pause capturing instruction” is broad enough to read on the teaching of Deng et al.
Applicant also if there are multiple video captured triggers and multiple stop capture triggers according to paragraph 28 of Hirsch, the obtained video data will be stored as multiple independent video files, and multiple independent video files will not be associated or included in one video stream. The Examiner disagrees. To record a scene using the mobile device as shown in figure 2 of Hirsch, user an press one icon or button to start recording and press the same icon or button to stop recording. As 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484